        Case
        Case 1:20-mc-00244-PGG
             1:20-mc-00244-PGG Document
                               Document 1-5
                                        12 Filed
                                            Filed 10/06/20
                                                  06/29/20 Page
                                                           Page 11 of
                                                                   of 22




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 In re Application Pursuant to 28 U.S.C. § 1782 of

 Coöperatieve Rabobank U.A.; Credit Agricole
 Corporate and Investment Bank; ING Bank N.V.;
 the International Finance Corporation; Natixis, New
 York Branch; and Nederlandse Financierings-              Case No. 20-mc-244
 Maatschappij Voor Ontwikkelingslanden N.V.

 For an Order to Conduct Discovery for
 Use in Foreign Proceedings.


                                             ORDER

       Upon consideration of the second Ex Parte Application (the “Application”) of

Coöperatieve Rabobank U.A.; Credit Agricole Corporate and Investment Bank; ING Bank N.V.;

the International Finance Corporation; Natixis, New York Branch; and Nederlandse Financierings-

Maatschappij Voor Ontwikkelingslanden N.V. (collectively, the “Steering Committee”) for

Judicial Assistance Pursuant to 28 U.S.C. § 1782, the Steering Committee’s memorandum of law,

and the supporting declaration of Guillermo Jorge (the “Jorge Declaration”), the application is

found to be appropriate.

       Therefore, it is HEREBY ORDERED THAT:

       1.      The Steering Committee’s Application for discovery from The Clearing House

Payments Company L.L.C. (the “Clearing House”), a number of financial institutions listed on

Exhibit A to the Declaration of Guillermo Jorge (collectively with the Clearing House, the

“Intermediary Institutions”), and a number of financial institutions listed on Exhibit P to the Jorge

Declaration (the “Account Banks” and, together with the Intermediary Institutions, the

“Respondent Institutions”) pursuant to 28 U.S.C. § 1782 is granted;
        Case
        Case 1:20-mc-00244-PGG
             1:20-mc-00244-PGG Document
                               Document 1-5
                                        12 Filed
                                            Filed 10/06/20
                                                  06/29/20 Page
                                                           Page 22 of
                                                                   of 22




       2.      The Steering Committee is authorized pursuant to 28 U.S.C. § 1782 to take

discovery from the Respondent Institutions relating to the issues identified in it application

including (a) issuing subpoenas for the production of documents by the Respondent Institutions in

substantially the forms attached to the Application as Exhibits A, B, C, and D and (b) issuing

additional subpoenas for the production of documents as the Steering Committee may reasonably

deem appropriate and are consistent with the Federal Rules of Civil Procedure;

       3.      The Respondent Institutions are directed to comply with such subpoenas in

accordance with the Federal Rules of Civil Procedure and the Rules of this Court;

       4.      Counsel for the Steering Committee is appointed to issue, sign, and serve such

subpoenas upon the Respondent Institutions;

       5.      The Steering Committee shall deliver copies of this order and any subpoenas issued

pursuant to the order to Vicentin and those Vicentin-affiliated entities and individuals set forth in

Exhibits B and N to the Jorge Declaration.



     XXXXXXXXXXXXXXXXXXXXX
      Signed this ____ day of June, 2020



                                                                ____________________________
                                                                         SO ORDERED
                                                                 Dated: October 6, 2020




                                                 2
